Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered September 11, 2000, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Although defendant waived his right to appeal, his claims are reviewable to the extent they affect the voluntariness of his plea (see People v Seaberg, 74 NY2d 1, 10 [1989]). However, we find these claims to be unavailing. After affording defendant an ample opportunity to be heard, the court properly denied defendant’s motion to withdraw his guilty plea since the record shows that the plea was knowing, intelligent and voluntary (see People v Frederick, 45 NY2d 520 [1978]), and that counsel provided effective assistance (see People v Ford, 86 NY2d 397, 404 [1995]). Concur — Buckley, P.J., Nardelli, Mazzarelli, Ellerin and Lerner, JJ.